Citation Nr: 1531887	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability.

2.  Entitlement to an increased disability rating for right knee, residuals of meniscal tear repair, rated currently as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 through August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for an increased disability rating for right knee, residuals of meniscal tear repair, rated as 10 percent disabling.  The Veteran perfected a timely appeal of that denial.

Testimony was received from the Veteran during an August 2013 Travel Board hearing.  A transcript of that testimony is associated with the claims file.

The Board remanded the matter in October 2013 for further development, to include arranging the Veteran to undergo a new VA examination of his right knee.  Also, the Board determined that the evidence raised an implicit claim for a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet.App. 447 (2009).

The ordered development was performed, and in the course of that development, the RO issued a February 2015 rating decision in which it awarded service connection for right knee instability.  A separate initial 10 percent disability rating was assigned, effective January 23, 2014.  A February 2015 supplemental statement of the case denied the Veteran's claims for a higher initial disability rating for right knee, residuals of meniscal tear repair, and for a TDIU.  The Veteran has not expressed satisfaction with the partial grant awarded in the February 2015 decision and has indicated a desire to continue his appeal.  The foregoing issues now return to the Board for de novo consideration.

The Board observes that this appeal also initially included issues of the Veteran's entitlement to service connection for claimed disorders of the low back, right shoulder, and leg discomfort claimed as being secondary to the low back disorder.  Those claims were granted in rating decisions issued in June 2013 and in February 2015.  The Veteran did not seek appeal as to the effective date or initial disability rating assigned for the right shoulder disability, nor has he expressed any disagreement to date as to the effective dates or initial disability ratings assigned for his lumbar spine and left lower extremity radiculopathy.  Accordingly, those issues do not remain in the Board's appellate jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's right knee disability has been manifested primarily by pain, swelling, weakness and incoordination after repetitive motion, instability that required the use of a knee brace, decreased flexion albeit to no less than 80 degrees, and full extension to zero degrees.

 2.  The Veteran has had slight right knee lateral instability since January 23, 2014.





CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating for right knee instability are neither met nor approximated prior to January 23, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for right knee instability are neither met nor approximated for the period from January 23, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a disability rating in excess of 10 percent for right knee, residuals of meniscal tear repair, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating January 2011 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for a higher disability rating for residual of meniscal tear repair, right knee.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequently, and after the Veteran was given a reasonable opportunity to respond to the January 2011 letter, the Veteran's claims were adjudicated in the RO's April 2011 rating decision.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, VA treatment records, lay statements, and a transcript of his Travel Board hearing testimony have been obtained and associated with the record.  VA examinations of the Veteran's knees were conducted in July 2010, January 2011, and January 2014.  These examinations, when considered along with the other evidence of record, are fully adequate for the purposes of determining the extent of the disability associated with the Veteran's right knee disabilities in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II.  Right Knee Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55 (1990).

For all periods relevant to this appeal, a 10 percent disability rating was assigned for the Veteran's right knee, residuals of meniscal tear repair, based upon demonstrated loss of right leg flexion under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  DC 5260, provides for a 10 percent disability rating where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Effective January 23, 2014, the Veteran was also granted a separate 10 percent disability rating for demonstrated right knee instability, pursuant to the criteria under 38 C.F.R. § 4.71a, DC 5257.  DC 5257, which are the criteria used for rating knee instability, provides for a 10 percent disability rating for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted where the evidence shows moderate recurrent subluxation or lateral instability.  A maximum 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

Separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  In that regard, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Disabilities due to loss of leg extension are rated under 38 C.F.R. § 4.71a, DC 5261.  Under those criteria, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is assigned where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

As reference, the Board notes that the normal range of motion of the knee is defined by VA as being zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

In evaluating the Veteran's right knee disabilities, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria for rating knee disabilities are provided under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the Veteran's right knee manifestations included ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, those DCs are inapplicable in this case.  Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage); however, those criteria do not provide for a schedular disability rating higher than 10 percent and therefore does not assist the Veteran in obtaining a higher disability rating for his right knee.  Hence, DC 5259 is also inapplicable in this case.

Turning to the relevant evidence, the Veteran alleged in claims submissions received in May and August of 2010 that his right knee had worsened significantly.  In his May 2010 submission, he reported that the cartilage in his right knee "has pretty much disintegrated."  He alleged also that he was unable to perform many of his normal activities and that he had difficulty standing or walking for long periods of time.  In his August 2010 submission, he added that a recent private examination performed in July 2010 at Vanderbilt University Medical Center revealed bone spurs in his knee.  He stated that he was being advised to wear a knee brace and to use a cane while walking.

Concurrent with the above, the Veteran was receiving VA treatment for his right knee.  Records from May 2010 reflect complaints of ongoing right knee pain.  During orthopedic examination and treatment in July 2010, the Veteran reported that the pain in his knee was increasing, particularly after standing for any length of time, going up and down stairs, or sitting in a chair.  He asserted that his knee pain was preventing him from obtaining employment.  On examination, the Veteran was able to produce right knee flexion to 120 degrees.  The examining physician noted medial joint line tenderness, patellofemoral crepitus, and positive compression and varus and valgus tests.  Medial pseudo-laxity was observed medially and rated as a "2+" in severity.  X-rays revealed significant narrowing of the medial compartment and articular margin facet spurs.  A steroid injection was administered to control the pain symptoms in the right knee.  A new knee brace was ordered.

During a July 2010 VA examination, the Veteran continued to report progressively worsening right knee pain, popping while walking, stiffness, swelling, and tenderness.  Somewhat contrary to earlier reports that he was unable to stand for any length of time, he stated at that time that he was able to stand for up to three hours; however, did indicate that he was "not ambulatory."  Still, on examination, the Veteran demonstrated normal gait and no evidence of abnormal weightbearing.  Crepitus and tenderness were noted over the knee.  Demonstrated range of motion included right knee flexion to 135 degrees and full extension to zero degrees.  There was no evidence of additional pain or other symptoms after repetitive motion.  There was no evidence of ankylosis.  X-rays of the right knee showed a small joint effusion and mild degenerative joint disease.  In terms of occupation, the Veteran reported that he was unemployed from his ordinary work as a construction worker due to the lack of available work.  He did not report his right knee problems as being the cause of his unemployment.  In terms of the Veteran's activities of daily living, the examiner opined that the Veteran was moderately impaired in recreation and prevented from participating in sports or exercise; however, was not limited in performing chores, shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving.

A re-examination of the right knee performed during VA treatment in September 2010 again revealed flexion to 120 degrees and full extension to zero degrees.  A second round of steroid injections was administered.

In an October 2010 statement, the Veteran stressed that he was able to flex his right knee to "almost 120 degrees" (emphasis infra.) and that he experienced pain and tenderness during flexion.

The Veteran was afforded another VA examination of the right knee in January 2011.  At that time, he continued to report ongoing right knee pain.  In terms of function, he continued to report that he was able to stand for periods of up to three hours.  Contrary to previous statements that he was not ambulatory, he stated during that examination that he was able to walk distances of up to one to three miles.  Once again, the Veteran demonstrated a normal gait.  Right knee flexion was to 110 degrees.  Extension was full to zero degrees.  Repetitive right knee motion was productive of pain, but did not reveal any other symptoms or further loss of motion.  No evidence of ankylosis was observed.  X-rays revealed mild degenerative joint disease.  In terms of his occupation, the Veteran reported again that he had not been employed for one to two years, but this time alleged that his unemployment status was due to a combination of pain and difficulty finding a job.

During VA treatment in February 2011, the Veteran demonstrated a mildly antalgic gait marked by a right-sided limp.  No effusion was observed.  At that time, demonstrated right knee motion included full extension to zero degrees and flexion to 125 degrees.  McMurray's tests were normal and Apley tests for meniscal damage did not reveal any abnormalities.  X-rays again showed marked narrowing of the medial joint space and were interpreted as showing medial compartment degenerative joint disease.  Interestingly, the treating orthopedist noted in the record that the Veteran complained that he believed that he was entitled to a higher disability rating for his right knee; however, the examining orthopedist commented that the Veteran actually seemed to be doing well.

During his August 2013 Travel Board hearing, the Veteran testified that he experiences swelling in his knee after standing and walking for long periods of time, as well as limited motion of the right leg.  He indicated that, overall, his right knee condition had worsened since his previous January 2011 VA examination.  In terms of his occupation, the Veteran testified that he had been unemployed for the past two or three years, but it is unclear from the testimony as to whether he was attributing his unemployment status to his right knee problems.

During a third VA examination performed in January 2014, the Veteran reported ongoing right knee pain and stated that he was having locking in the knee and swelling after walking.  On examination, he demonstrated right knee flexion to 80 degrees with pain reported at the end of motion, and full and pain free extension to zero degrees.  Repetitive motion was productive of weakness, incoordination, pain, swelling, and interference with sitting, standing, and weightbearing; however, was not productive of any further loss of right knee motion.  Stability tests of the right knee revealed 1+ anterior, posterior, and medial lateral instability.  The Veteran was observed ambulating with a right knee brace.  In terms of overall function, the examiner remarked that the Veteran had difficulty standing on his right leg due to pain and swelling.

Subsequent VA treatment records through July 2014 document ongoing complaints of right knee pain, but do not reflect any new orthopedic findings or changes in the range of motion.

Overall, the evidence shows that the Veteran's right knee disability has been marked primarily by pain, swelling, weakness and incoordination after repetitive motion, instability that required the use of a knee brace, decreased flexion albeit to no less than 80 degrees, and full extension to zero degrees.

In terms of overall function, Board finds that the Veteran's assertions as to his general functioning are inconsistent throughout the record.  In that regard, he alleged during his July 2010 VA examination that he was unable to stand for any period of time without pain, but stated later in the examination that he was able to stand for periods of up to one to three hours.  Similarly, he reported during the July 2010 examination that he was not ambulatory, but reported during the later January 2011 VA examination that he was able to walk up to one to three miles.  Although the Veteran asserted in his claims submissions that he was required to use a cane, observed gait during his VA treatment and VA examinations were normal.  The Board acknowledges that mildly antalgic gait is described in a February 2011 VA treatment record.  Nonetheless, subsequent records through July 2014 and the January 2014 VA examination report do not indicate such findings.  Indeed, the Veteran's treating VA orthopedist remarked in February 2011 that the Veteran appeared to be doing well.  Although the Veteran alleged in his claims submissions that he was unable to perform many of his activities due to symptoms in his right knee, the VA examiner noted during the July 2010 examination that the Veteran was only moderately impaired in sports and exercise, but was otherwise unimpaired.

The Veteran has also been inconsistent in his assertions concerning his occupational functioning.  In that regard, he reported initially during the July 2010 VA examination that he was unemployed from his occupation in construction due to a lack of available work, but alleged later in his January 2011 VA examination that his unemployment status was due to a combination of a lack of availability of work and pain.  In January 2014, the Veteran also submitted a typewritten and unsigned VA Form 21-4192, purportedly from Braxton Construction Company, in which he reported that the reason for his termination of employment was a combination of his knee, shoulder, and back problems.  In February 2014, however, VA obtained a completed and signed VA Form 21-4192 from Braxton Construction Company which notes expressly that the Veteran's employment was terminated in August 2009 due strictly to the lack of available work.  No mention was made of any medical reasons for the Veteran's termination, and indeed, the Veteran's employer did not note any medical accommodations that were made during the Veteran's period of employment.  The Board is unclear as to the circumstances under which the typewritten and unsigned January 2014 VA Form 21-4192 was submitted by the Veteran; however, the Board does note that the Veteran was under the apparent belief that Braxton Construction Company was no longer in business, and hence, unavailable to provide the information requested.  Still, even assuming that the Veteran had an earnest intention of attempting to provide accurate information on the January 2014 form despite his inability to locate an official from Braxton Construction Company, the employment information provided by the Veteran is wholly inconsistent with the official information provided by a representative from Braxton Construction Company in the signed February 2014 form.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Although the Veteran is certainly competent to report his observed symptoms and functional and occupational limitations, given the foregoing inconsistencies, the Board finds grave credibility concerns insofar as the Veteran's assertions regarding his functional and occupational limitations.  For this reason, the Board is not inclined to assign significant probative weight to those assertions.  By contrast, the VA orthopedist's February 2011 note that the Veteran seemed to be doing well overall, and the functional findings noted in the VA treatment records and VA examinations are supported by objective findings on examination and are consistent with the facts shown in the record.  Similarly, the Board is inclined to assign much greater probative weight to the employment information provided in the signed February 2015 VA Form 21-4192 received from Braxton Construction Company (which would appear to be based on official business and personnel records and signed by an official acting on that company's behalf) than it does to the contrary information received from the Veteran in the unsigned January 2014 VA Form 21-4192.  As such, the Board assigns far greater probative weight to those findings than it does to the Veteran's assertions regarding function.  In view of the same, the Board finds that the evidence seems to indicate some degree of loss of function marked by impairment of the ability to participate in sports and exercise, but otherwise, did not result in impairment of the Veteran's ability to perform other daily and normal functions.

Given that the record shows right knee flexion to no less than 80 degrees during the appeal period, the criteria for a disability rating higher than 10 percent under DC 5260 are not met.  The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant and predominant symptom in his right knee.  Nonetheless, given the extent of right knee motion and the extent of functional and occupational impairment indicated in the record, there is no evidence of a disability picture that is commensurate to a limitation of right leg flexion to the extent necessary to establish entitlement to a higher disability rating, even after taking his reported pain into full consideration.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board emphasizes that a 10 percent rating under DC 5260 already contemplates an otherwise noncompensable degree of limitation of motion verified by objective evidence of symptoms such as painful motion.

Also, where the evidence shows that the Veteran has been consistently able to extend his right leg fully and without pain to zero degrees throughout the course of this appeal, a disability rating based on loss of extension under DC 5261 is not warranted.

In terms of instability, the Veteran testified during the August 2013 Travel Board hearing that he wore a brace, apparently to provide greater stability in his knee.  Indeed, VA treatment records show that, as early as May 2010, the Veteran was provided a left knee brace.  Subsequent examination performed during VA treatment in July 2010 reportedly revealed the presence of positive compression and varus and valgus testing, as well as findings that were believed as being consistent with medial pseudo-laxity that was rated as 2+.  Contrary to those findings, however, the July 2010 VA examination revealed no evidence of right knee instability.  Interestingly, the Veteran expressly denied having any history of right knee instability during the examination.  Stability tests were apparently not performed during the January 2011 VA examination; however, the Board observes also that subsequent VA treatment records dated through January 2014 make no mention of any complaints or findings of any instability in the knee.  Indeed, no mention of instability is made in the record until the Veteran's January 2014 VA examination, at which time the examiner observed 1+ anterior, posterior, and medial lateral instability.

Although records indicate that the Veteran was issued a brace in May 2010, and July 2010 records show findings that were interpreted at that time as "pseudo-laxity," the other evidence contemporaneous with the July 2010 findings do not confirm the presence of any right knee instability.  Accordingly, the findings noted in the July 2010 record appear to be isolated and unsubstantiated findings, particularly in view of the absence of any complaints or findings of instability in the July 2010 VA examination and in the subsequent VA treatment records through 2014.

The Board is mindful of the Veteran's assertion that he was issued his right knee brace to address stability issues in the knee.  Under similar analysis as that undertaken above in relation to the Veteran's assertions concerning his level of functioning, the Board finds that the Veteran's assertions in that regard are also not credible and not entitled to significant probative weight.  As noted, the Veteran expressly denied having any history of instability during the July 2010 VA examination.  That reported history is wholly inconsistent with his latera Board hearing testimony that he did have instability.  In view of the Veteran's inconsistent statement, his assertions concerning the onset of instability prior to January 2014 carry credibility concerns.  For that reason, the Board is inclined to assign far greater probative weight to the other information in the record.

The evidence does objectively show, however, that the Veteran demonstrated 1+ instability during the January 2014 VA examination.  Notably, there is no indication in the record, nor does the Veteran report, that he has suffered any falls or difficulty walking over uneven terrain due to his right knee instability.  Overall, the findings from the January 2014 examination appear to be consistent with slight lateral instability in the right knee.  Such findings are consistent with a 10 percent disability rating, and no more, under DC 5257.  Toward that end, the criteria for a compensable rating for right knee instability prior to January 2014 also are not met.

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's right knee disability has presented an exceptional disability picture which renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic codes; however, the Veteran's right knee disabilities have not been productive of the manifestations or disability picture required for a higher disability rating under those codes.  Moreover, the evidence does not show that the Veteran's disability has been marked by other relevant factors, such as in-patient treatment, surgery, or marked interference with his employment.  As such, it cannot be said that the available schedular disability ratings are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected pes planus, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's right knee, residuals of meniscal tear repair, or, the assignment of an initial disability rating higher than 10 percent for right knee instability.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.  Again, the Board is cognizant that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 10 percent for right knee instability is denied.

Entitlement to a separate disability rating for right knee instability prior to January 23, 2014, is denied.

An increased disability rating for right knee, residuals of meniscal tear repair, rated currently as 10 percent disabling, is denied.



REMAND

In a January 2014 application for TDIU benefits, the Veteran alleged that he has not worked since January 2009 due to a combination of his knee, shoulder, and spine disabilities.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26 , if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

Here, service connection is presently in effect for the Veteran for a radiculopathy of the left lower extremity, rated as 20 percent disabling; right knee, residuals of meniscal tear repair, rated as 10 percent disabling; right shoulder, degenerative joint disease, rated as 10 percent disabling; right knee instability, rated as 10 percent disabling; and lumbar spine degenerative joint disease, status-post L5-S1 fusion, rated as noncompensable.

To date, the Veteran has yet to be afforded a VA examination of his service-connected disabilities to determine the extent of the functional and occupational impairment caused by his service-connected disabilities.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his service-connected disabilities since July 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU. This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination for his service-connected disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since July 2014.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should also be afforded a VA examination to determine the types of functional impairment and limitations experienced as consequence of the Veteran's service-connected disabilities, either acting individually or in conjunction with each other.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.

For reference, the Veteran's current service-connected disabilities include: radiculopathy of the left lower extremity; right knee, residuals of meniscal tear repair; right shoulder, degenerative joint disease; right knee instability; and lumbar spine degenerative joint disease, status-post L5-S1 fusion.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


